




Exhibit 10.1




PERSONAL & CONFIDENTIAL


June 15, 2011


Mr. Scott Krenz
826 West Illinois Avenue
Palatine, IL 60067


Dear Scott:


We are excited that you will be joining Asbury Automotive Group, Inc. (“Asbury”)
as Senior Vice President and Chief Financial Officer reporting to me. I am sure
that you will make a significant contribution to our company and I look forward
to your starting with us on June 27, 2011.


Cash Compensation


Your Target Annualized compensation will be $659,000. This includes base salary
and annual bonus at target. The components are as set forth below.


Annual base compensation will be $425,000 and a total target annual bonus
opportunity of $ 234,000, which is 55% of your base salary. The bonus for 2011
will be prorated for the portion of the year that you are actually employed. If
you start on June 27, 2011, your proration will be 1/2. The bonus targets, which
are the same for all bonus-eligible employees in the corporate office, are based
upon the number of cars sold in the US in 2011 and Asbury EBITDA at each level
of sales. We will provide you with a copy of this plan.


Signing Bonus


In lieu of relocation assistance, Asbury will pay you a $150,000 signing bonus.
Payments will be made over twelve consecutive months and be subject to repayment
by you if you terminate your employment before your second anniversary. This
allowance will be subject to regular tax withholdings. With this payment we
expect you to bear any and all expenses associated with your relocation to
Duluth which may include, but are not limited to, temporary living, travel to
and from Illinois, home sale assistance, shipment of household goods, new home
closing costs, etc.


Equity Grants


An equity grant will be issued to you on your date of hire. This grant of will
include 50/50 restricted/performance shares each of which will vest ratably over
3 years, assuming the performance shares are earned. The total value of these
shares will be $400,000.




If Asbury resumes dividend payments to our shareholders, you will also receive
dividend equivalents for your unvested restricted shares. These dividend
equivalents will be accrued and paid out to you in cash when the shares vest.




--------------------------------------------------------------------------------






Unvested restricted shares also count toward your equity holding requirements,
which is two times your base salary.


We will provide you with the number of shares as well as instructions on how to
login to your own personal website to view your equity details as soon as it is
available.


Auto Allowance


You will receive a car allowance in the amount of $800 per month. This amount
will be paid to you in our regular payroll and will be subject to normal
withholding.


Benefits


We offer an excellent package of benefits including: Family Health, Dental and
Vision Care, a 401(k) Plan, Employee LTD, Life and STD. We can provide you the
details as you would like.


Vacation


In 2011, you will have 2 weeks of vacation, and 4 weeks of paid vacation
annually thereafter.




Termination Protection


You will receive a termination protection agreement providing base salary and
benefits continuation for one year in the event you are terminated without cause
or you terminate your employment for good reason up to the first three years
following your hire date. A separate agreement will be provided to you, which
agreement will also include change in control benefits (as discussed below),
non-compete, non-disclosure and non-solicitation provisions.


Change in Control


Double trigger with at least six months base salary; the change in control
policy is currently under review by the Board of Directors. A separate agreement
will be provided to you containing the change in control benefits.


Our offer is contingent upon successful you being elected by the Board to hold
this position, completion of a background check, credit check, motor vehicle
review and a pre-employment drug test.


In extending this offer of employment, we have relied on your representations
that (1) you will not use in any way any confidential information (or any
records, documents and similar items) relating to the business of your former
employers while employed at Asbury and (2) you have not entered into any
agreement or made any commitment to any prior employer or other third party
(including, without limitation, non-competition provisions or other restrictive
covenants in agreements with prior employers) which would in any way affect or
limit your ability to carry out your duties with Asbury. By signing this offer
letter, you acknowledge that any inaccuracy in these representations may be
grounds for termination.


To signify your acceptance of this position, please sign below and return one
copy to me.






--------------------------------------------------------------------------------




Sincerely,


/s/Craig Monaghan


Craig Monaghan
President and CEO
Asbury Automotive Group, Inc.


I hereby signify my acceptance of the position.


    
/s/Scott Krenz
 
June 21, 2011
 
 
 
Signature
 
Date











